

116 S4031 IS: American Tax Rebate and Incentive Program Act
U.S. Senate
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4031IN THE SENATE OF THE UNITED STATESJune 22, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a temporary nonrefundable personal tax credit for travel, hospitality, and entertainment expenses, and for other purposes.1.Short titleThis Act may be cited as the American Tax Rebate and Incentive Program Act or the American TRIP Act.2.Temporary nonrefundable personal credit for travel, hospitality, and entertainment expenses(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Travel, hospitality, and entertainment expenses(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the lesser of—(1)any eligible expenses paid or incurred by the taxpayer during such taxable year, or(2)an amount equal to—(A)$4,000 ($8,000 in the case of a joint return), plus(B)an amount equal to the product of $500 multiplied by the number of qualifying children (within the meaning of section 24(c)) of the taxpayer.(b)Eligible expenses(1)In generalFor purposes of this section, the term eligible expenses means any expenses which are paid or incurred by the taxpayer during any period of qualifying travel which are related to any of the following:(A)Food and beverages.(B)Lodging.(C)Transportation.(D)Live entertainment events (including sporting events).(E)Expenses related to attending a conference or business meeting.(2)Qualifying travel(A)In generalFor purposes of this section, the term qualifying travel means any travel—(i)which occurs within the United States (including any territory or possession of the United States),(ii)for which the final destination is not less than 50 miles from the principal residence of the taxpayer (within the meaning of section 121), and(iii)which occurs after December 31, 2019, and before January 1, 2022.(B)Vacation homeFor purposes of subparagraph (A)(ii), the final destination may include any other residence owned by the taxpayer which is not the principal residence of the taxpayer, except that any expenses paid or incurred by the taxpayer for lodging (as described in paragraph (1)(B)) with respect to such residence shall not be included as eligible expenses under this section.(C)Use of personal vehicleWith respect to a motor vehicle used for qualifying travel which is owned or leased by the taxpayer, the amount of any vacation expenses described in paragraph (1)(C) with respect to the use of such motor vehicle shall be determined using the standard mileage rate in effect under section 162(a) at the time of such use. (c)Exclusion of business travel expensesNo credit shall be allowed under subsection (a) with respect to any expenses with respect to which a deduction is allowed or allowable to the taxpayer under section 162(a)(2). (d)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including rules for itemization of any eligible expenses claimed by the taxpayer (in such form and manner as is deemed appropriate by the Secretary) for purposes of the credit allowed under this section..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Travel, hospitality, and entertainment expenses..3.Destination marketing organization grant program(a)In generalThe Secretary shall establish a program to provide grants to each State to support destination marketing organizations.(b)AmountThe amount of the grant that shall be provided to each State shall be—(1)determined in such manner as is deemed appropriate by the Secretary, and(2)disbursed by the Secretary to such State not later than 30 days after the date of enactment of this Act.(c)Use of fundsAny funds provided to a State under this section shall be transferred by such State to any destination marketing organizations located within such State, in such manner as is determined appropriate by such State.(d)Definitions(1)Destination marketing organizationThe term destination marketing organization means a nonprofit entity, a State, or a political subdivision of a State (including any instrumentality of such entities) engaged in marketing and promoting communities and facilities to businesses and leisure travelers through a range of activities, including—(A)assisting with the location of meeting and convention sites;(B)providing travel information on area attractions, lodging accommodations, and restaurants;(C)providing maps; and(D)organizing group tours of local historical, recreational, and cultural attractions.(2)SecretaryThe term Secretary means the Secretary of Commerce.(3)StateThe term State means any of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(e)GuidanceNot later than 30 days after the date of enactment of this Act, the Secretary shall prescribe such rules and guidance as may be necessary to carry out the purposes of this section, including any measures as are deemed appropriate for purposes of ensuring appropriate transfer of funds by States under subsection (c).(f)Authorization of appropriationsTo carry out the purposes of this section, there is authorized to be appropriated $50,000,000 for fiscal year 2021, to remain available until expended.